Title: To Thomas Jefferson from Edmund Bacon, 17 November 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello 17th. Nov 08.
                  
                  Yours of the 15th. I have received. The note to Mrs. Carter is for 63 barrils corn baught of Nicholas Jinneany who is one of Mrs. Carters tenants. (I have baught of another man, by name of John Pace due in Febuary 20 barrils more at 9/6 the barril (I am offerd 100 barrils more at the same price Provided I would give a draft to Mrs. Carter on you for the money payable the 10th. January. (if that payment would soot you Sir I think we had best ingage as I am shore corn will be hire in a short time. The man has promised to waite untill this day week to get an answer from me. (I would have ingaged with him immediately (if I had not called on you for so many debs. in the next month and would not wish to put you to any ilconveniences for payment. I had expected Mr. Sammons the stone mason would have began our work last munday. but he promises that if the weather will permit he will begin on munday next. Davy Has petitioned for leave to come to see his wife at Christmass. he being so Good a fellow. I hate to Deny him. and probably you have some thing for him to bring a Cart for( I shall be able to fatten 35 hogs but some of them are small our millers took . 
                  
                      a part of the 113. the other 5  
                     bert Teril I am your Ob. St.
                  
                     E B[acon] 
                  
               